...   ...._
      ' hi 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                            JUDGMENT IN A CRIMINAL CASE
                                             V,                                      (For Offenses Committed On or After November I, 1987)



                         Marco Antonio Hernandez-Montanez                            Case Number: 3: 19-mj-21420

                                                                                     Carlos Cristobal Ruan
                                                                                     Defendant's Atto~r_,_,n"'e'----------------~


        REGISTRATION NO. 84266298                                                                                F~t.ED
           THE DEFENDANT:
                                                                                                                 MAR 2 6 2019
            IZI pleaded guilty to count(s) 1 of Complaint
              D was found guilty to count(s)
                                      .
                after a plea of not guilty,
                                                  ~~~-=--~~~~~~~~~~l--~~~~~~~~~---4---




                                                                                      BY
                                                                                                  I
                                                                                        CLERK, <L: o:c;c:cicT COURT
                                                                                      sou; HE~' Di' ·      c CA' IFORr
                                                                                                                        0

                                                                                                                            •   •   •




                Accordingly, the defendant is adjudged guilty of such count(s), which mvove

           Title & Section                Nature of Offense                                                            Count Number(s)
           8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                  1

              D The defendant has been found not guilty on count( s)             ~~~~~~~~~~~~~~~~~~~-




              D Count(s)                                                              dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                         ~ME SERVED                              D                                          days

              IZI    Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the    defendant's possession at the time of arrest upon their deportation or removal.
              D      Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, March 26, 2019
                                                                                  Date of Imposition of Sentence

                           I i1I/I /!l
           Received~~
                          oust
                                            -------
                                                                                     ldV
                                                                                  HONORABLE F. A GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                          3:19-mj-21420
